— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 12, 1984, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
There is no merit to the defendant’s right to counsel claim. Further, the alleged error in the court’s accomplice charge is unpreserved for appellate review, there having been no objec*603tion registered in respect thereto at trial (see, CPL 470.05; People v Nuccie, 57 NY2d 818). Finally, the sentence imposed was not unduly harsh or excessive under the circumstances of this case and in light of the defendant’s prior criminal involvement. Fiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.